Hall, Justice.
[Mrs. Anna W. Dozier filed her bill against Wilkerson & Hatcher et al. to enjoin the enforcement of a fi.fa. issued on the foreclosure pf a mortgage against the complainant and T. R. Persons. She alleged that the mortgage and note were given to secure money loaned by the plaintiffs to her husband and used by him; and that after service of the rule nisi to foreclose the mortgage, she would have made defence, but that her husband assured her that he had arranged the matter and discharged the note and mortgage.
Defendants, Wilkerson & Hatcher, answered, denying that the debt was that of the complainant’s husband, and alleging that the debt was her own, being a loan to conduct her farming operations. They also alleged that when .the mortgage was being foreclosed, a defence first was filed, but by agreement, a rule absolute was allowed to be taken with a stay of execution until the following January, and that upon the arrival of that time, the money was not paid, and when it was sought to enforce tho fi.fa., this bill was filed.
The complainant’s husband, who was made a party defendant, answered, admitting the allegations of the bill, and stating that he thought he had the matter arranged when he so stated.
The chancellor refused the injunction, and the complainant excepted.]